PER CURIAM.
The appellant challenges an order of involuntary commitment entered pursuant to section 394.467, Florida Statutes (2007). Because the record is devoid of competent substantial evidence, either that the appellant is incapable of surviving alone or with the help of family, friends or available services or that the appellant will inflict serious bodily harm to herself or another person, we reverse.
Under section 394.467(1), the state must demonstrate, among other things, either that the patient is incapable of surviving alone or with the help of family, friends or available services or that the appellant will inflict serious bodily harm to herself or another person. See § 394.467(l)(a)2, Fla. Stat. (2007). The trial court found that the appellant is incapable of surviving alone or with the help of others, and is likely to suffer from neglect. However, our review of the record does not reveal any evidence to support that determination. We accordingly reverse the order for involuntary placement.
REVERSED.
BROWNING, C.J., LEWIS and HAWKES, JJ., concur.